     Case 5:19-cv-01477-VEB Document 24 Filed 03/08/21 Page 1 of 2 Page ID #:910




1                                                                    JS-6

2

3

4

5

6                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
7

8
     LINDA ANN MITCHELL,                           Case No. 5:19-CV-01477 (VEB)
9
                            Plaintiff,             JUDGMENT
10
     vs.
11
     ANDREW M. SAUL, Commissioner of
12   Social Security,

13                          Defendant.

14
           For the reasons set forth in the accompanying Decision and Order, it is hereby
15
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
16
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
17
     Commissioner’s request for an order affirming the Commissioner’s final decision and
18
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
19

20                                             1

                      JUDGMENT – MITCHELL v SAUL 5:19-CV-01477-VEB
     Case 5:19-cv-01477-VEB Document 24 Filed 03/08/21 Page 2 of 2 Page ID #:911




1    matter is REMANDED for further proceedings consistent with the Decision and

2    Order; and (4) this case is CLOSED without prejudice to a timely application for

3    attorneys’ fees and costs.

4          DATED this 8th day of March 2021,

5

6                                     /s/Victor E. Bianchini
                                      VICTOR E. BIANCHINI
7                                 UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20                                           2

                      JUDGMENT – MITCHELL v SAUL 5:19-CV-01477-VEB
